Case 2:19-cv-10868-ODW-KES Document 15 Filed 06/01/20 Page 1 of 1 Page ID #:128



   1
   2                                                                          O
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   9
  10    SHAWN JONES,                                Case No. 2:19-cv-10868-ODW-KES
  11                 Petitioner,
  12            v.                               ORDER ACCEPTING FINAL REPORT
                                                AND RECOMMENDATION OF UNITED
  13    KELLY SANTORO, Warden,                     STATES MAGISTRATE JUDGE
  14                 Respondent.
  15
  16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the initial
  17   Report and Recommendation of the Magistrate Judge, the Final Report and
  18   Recommendation of the Magistrate Judge, and the other records on file herein.
  19   Further, the Court has engaged in a de novo review of those portions of the initial
  20   Report and Recommendation to which objections (Dkt. 13) have been made. The
  21   Court accepts the final report, findings, and recommendations of the Magistrate
  22   Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
  24   Petition with prejudice as untimely.
  25
  26   DATED: June 1, 2020             ____________________________________
  27                                        OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
  28
